Exhibit JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of Amendment No. 8 to the Schedule 13D originally filed on June 9, 2009 (including additional amendments thereto) with respect to the shares of Common Stock, no par value per share, of Tollgrade Communications, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:August 7, 2009 RAMIUS VALUE AND OPPORTUNITY MASTER FUND LTD By: RCG Starboard Advisors, LLC,its investment manager PARCHE, LLC By: RCG Starboard Advisors, LLC,its managing member RAMIUS ENTERPRISE MASTER FUND LTD By: Ramius Advisors, LLC,its investment manager RCG STARBOARD ADVISORS, LLC By: Ramius LLC,its sole member RAMIUS ADVISORS, LLC By: Ramius LLC,its sole member RAMIUS LLC By: C4S & Co., L.L.C.,as managing member C4S & CO., L.L.C. By: /s/ Jeffrey M. Solomon Name: Jeffrey M. Solomon Title: Authorized Signatory /s/ Jeffrey M. Solomon JEFFREY M. SOLOMON Individually and as attorney-in-fact for Peter A. Cohen, Morgan B. Stark and Thomas W. Strauss
